EXHIBIT (a)(1)(iv) Form of Confirmation E-mail/Letter to Eligible Employees who Elect to Participate in the Option Exchange From: mferrucci@pgtindustries.com Sent: To: [Participant] Subject: Confirmation of Election Date Dear[Participant] Your election to tender eligible options pursuant to PGT’s offer to exchange certain outstanding options for replacement options with a lower exercise price and subject to a new term and new vesting schedule has been recorded as follows: Original Grant Date and Governing Plan Expiration Date of Eligible Options Exercise PricePer Share of Eligible Options Shares Subject to Eligible Options Shares Subject to Replacement Options(1to1) $ $ $ If the above is not your intent, we encourage you to contact PGT’s Vice President, General Counsel, and Secretary, Mario Ferrucci III, by e-mail at mferrucci@pgtindustries.com, or by telephone at (941) 480-2700.
